Citation Nr: 1520777	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-33 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for beneficiary travel expenses incurred for ambulance transports from the appellant's home to the Boise, Idaho VA Medical Center on May 21, 2012, on May 25, 2012, and on September 15, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant had unverified active military service from October 1961 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by a Department of Veterans' Affairs (VA) Medical Center (MC), in Boise, Idaho, which denied payment for beneficiary travel expenses the appellant incurred on three occasions in 2012.  

In March 2015, the appellant appeared at the VA Regional Office (RO) in Boise, Idaho, and testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  A few days after the hearing, the Board received additional evidence from the appellant in the form of Social Security benefit statements for him and his wife for 2011 and 2012 and a memo dated in March 2015 from his local fire department ambulance (regarding services rendered in May 2011, August 2011, and December 2012, all of which are shown to have been paid, but not the source of the payments).  This evidence was not accompanied by a waiver of initial consideration by the RO, in accordance with 38 C.F.R. § 20.1304.  However, in the case of the memo, the evidence is not pertinent because it does not relate to or have a bearing upon the issue before the Board, which involves expenses incurred for ambulance transports in May 2012 and September 2012.  Moreover, the Social Security benefit statements are essentially cumulative of the information about the amount of the Veteran's family income, which the VAMC considered in its statement of the case in November 2012, for purposes of determining entitlement to beneficiary travel payments.  For these reasons, the additional evidence need not be referred to the RO for initial consideration under 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The appellant's annual income of more than $23,000 exceeded the Federal threshold (maximum annual VA pension rate) of $16,051 at the time he incurred expenses for ambulance transports from his home to the Boise, Idaho VAMC on May 21, 2012, on May 25, 2012, and on September 15, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement for beneficiary travel expenses incurred for ambulance transports from the appellant's home to the Boise, Idaho VAMC on May 21, 2012, on May 25, 2012, and on September 15, 2012 have not been met.  38 U.S.C.A. § 111; 38 C.F.R. §70.10(a), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 1 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

In any case, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.  The question before the Board is a legal one as there appears to be no dispute as to the essential facts required to resolve the matter.  As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required.

Regardless of the foregoing, the Board notes that the VAMC did provide the appellant a VCAA notice letter in May 2013, which generally advised him of VA's duties to notify and assist, and of his duties to provide evidence or information to substantiate his claim, to include evidence showing that he met the criteria for beneficiary travel eligibility.  Further, the Board notes that the appellant has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement for beneficiary travel expenses incurred for ambulance transports to the VAMC on May 21, 2012, on May 25, 2012, and on September 15, 2012.  In March 2015, he appeared at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2015, the Veterans Law Judge indicated that the hearing would focus on the issue of the appellant's eligibility for payment for beneficiary travel expenses incurred on three separate occasions in 2012, and discussed the elements of the claim that was lacking to substantiate the claim, particularly whether he was a service-connected veteran and whether he met the income requirements for such eligibility.  The Veterans Law Judge asked questions pertinent to the appellant's claim, to include his annual family income.  There was no pertinent evidence identified by the appellant that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, the appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, the VAMC ensured that the records regarding the ambulance transports, as well as the requisite information concerning the appellant's annual income, were associated with the file.  Considering such notifications and what VA has done and would do if the requested evidence was received from the Veteran, the Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement have been met under the facts and circumstances of this case, and that no further action is necessary under the statutory and regulatory duties to notify and to assist.  The requirements for the fair development of the appeal have been met in this case. 

II.  Background, Legal Criteria, and Analysis

A review of the record shows that the on three separate occasions - on May 21, 2012, on May 25, 2012, and on September 15, 2012 - the appellant incurred expenses for private (non-VA) ambulance transports from his home to the Boise, Idaho VAMC.  In October 2012, he filed applications with VA for payment or reimbursement of the beneficiary travel expenses he had incurred.  Those expenses amounted to $801.13, $878.52, and $813.73, for the three transports, respectively.  

In an October 2012 determination, the Boise VAMC denied his application for reimbursement for the travel expenses he incurred on the basis that he did not meet the eligibility criteria.  The Veteran appealed this decision in November 2012, asserting that his local fire department personnel had contacted the VAMC and were advised to transport him to the VAMC when he was suffering from chest pain, later determined to be related to a heart attack.  He felt that the VA should cover the expenses of the emergency services he received, particularly as VA had covered the expenses of ambulance transports on other occasions.  Moreover, he did not think his income status had changed.  

In a November 2012 statement of the case (SOC), the VAMC upheld the denial, explaining that the appellant was not service-connected for any disability and his income exceeded the Federal threshold of $16,051.  In his substantive appeal statement received in December 2012, the appellant argued that three previous ambulance transport bills from his local fire department in 2011 were covered by VA.  [It is noted, however, that in the SOC the VAMC indicated that these bills, dated in May 2011 and August 2011, were in fact denied by it for the same reasons as in the present case, namely, the appellant did not meet the eligibility criteria.  There is no evidence in the file to show who made payment for these bills, although as noted in this decision's Introduction the appellant submitted a memo from the local fire department ambulance service reflecting only that the bills had been paid.]

At a Board hearing in March 2015, the appellant testified that the VAMC covered other ambulance transport bills in May 2011, August 2011, and December 2012, so he did not understand why payment for the current expenses for transports in May 2012 and September 2012 at issue on appeal was denied by the VAMC.  The appellant also confirmed during the hearing that he was a nonservice-connected veteran, and he agreed with the determination of the VAMC that his annual income - for him and his wife, who was now also receiving Social Security benefits - was excessive for eligibility for beneficiary travel payments.  He discussed his receipt of $16,008 and his wife's receipt of $7,200 for 2011, both in Social Security benefits.  

Payment or reimbursement for beneficiary travel may be authorized under 38 C.F.R. §§ 70.1-70.50 (2014).  See also 38 U.S.C.A. § 111 (West 2014).  VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstances, if the travel includes a special mode of transportation. 38 C.F.R. § 70.4.  The following listed persons, in pertinent part, are eligible for beneficiary travel payments:

 (1)  A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

(2)  A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition; 

(3)  A veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination;

 (4)  A veteran receiving pension under 38 U.S.C.A. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care;

 (5)  A veteran whose annual income (as determined under 38 U.S.C.A. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; and

(6)  A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel.  38 C.F.R. § 70.10(a).

When payment for beneficiary travel is requested for travel that includes a special mode of transportation, VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration (VHA) approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4(d).  A beneficiary shall be considered unable to defray the expenses of travel if the beneficiary:

 (1)  Has an income for the year (as defined under 38 U.S.C.A. § 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension during that year; or 

(2)  Is able to demonstrate that due to circumstances such as loss of employment, or incurrence of a disability, his or her income in the year of travel will not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension; or 

(3)  Has a service-connected disability rated at least 30 percent; or 

(4)  Is traveling in connection with treatment of a service-connected disability.  38 C.F.R. § 70.10(c).

In applying the law to the facts of this case, the appellant was not entitled to payment for his private ambulance transports from his home to the Boise VAMC on May 21, 2012, on May 25, 2012, and on September 15, 2012, for the reasons that he is not shown to have a service-connected disability and that his income at that time exceeded the Federal threshold, that is, the maximum annual rate of pension which would be payable if he had been eligible for pension.  See 38 C.F.R. § 70.10(a)(5).  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  The maximum annual rate of pension benefits for a veteran with one dependent was $16,051, effective from December 1, 2011.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

At his hearing, the appellant did not dispute the VAMC's finding that his income was excessive, and in fact he discussed that he and his wife together received annual income from Social Security benefits that amounted to more than $23,000 at the time he incurred the expenses for the ambulance transports in question.  [Additional evidence submitted by the appellant after the hearing confirms his Social Security benefit amounts in excess of $23,000 for 2011 and 2012.]  There is no doubt that the appellant's annual income exceeded the Federal threshold for the purposes of eligibility for payment or reimbursement for beneficiary travel expenses, and the appellant was able to defray the cost of his private transport by ambulance on May 21, 2012, on May 25, 2012, and on September 15, 2012.  The Board further notes that the highest maximum annual rate of improved pension available, for pension with aid and attendance, was $24,239 for a veteran with one dependent, effective from December 1, 2011.  However, there is no evidence whatsoever in this case to demonstrate that there is a factual need of the appellant for the regular aid and attendance of another person.  Thus, the applicable Federal threshold here is $16,051 and not the highest rate of $24,239.  

The Board acknowledges the appellant's contentions to the effect that as VA paid for other ambulance transports in 2011 and in December 2012, it should also make payments for the expenses he incurred in May 2012 and September 2012.  The evidence of record does not substantiate, one way or another, who made payments for the other private transports.  Further, it was emphasized at the hearing that the only issue to be decided by the Board concerns the private transports in May 2012 and September 2012.  It is not within the Board's purview to determine whether the other cited payments were in accordance with the pertinent laws and regulations.  Inasmuch as the appellant may be asserting a theory of relief couched in equity, the Board simply states that it is bound by the law in such matters and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summary, the Board finds that the appellant may not be considered an eligible person for the purpose of establishing entitlement to payment or reimbursement for beneficiary travel expenses incurred for ambulance transports from his home to the Boise, Idaho VAMC on May 21, 2012, on May 25, 2012, and on September 15, 2012.  He has requested payment for private travel costs he incurred for three separate ambulance transports to the Boise VAMC in 2012, but he is not a service-connected veteran and his annual income at that time was clearly in excess of the threshold set by law.  Because the laws and regulations do not allow for such payments, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal seeking payment or reimbursement for beneficiary travel expenses incurred for ambulance transports from the appellant's home to the Boise, Idaho VA Medical Center on May 21, 2012, on May 25, 2012, and on September 15, 2012 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


